Citation Nr: 0012705	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  95-27 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder 
due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied entitlement to service connection for a 
respiratory disorder due to mustard gas exposure.  During the 
pendency of this appeal, the veteran moved to Alabama, and 
jurisdiction over his case was transferred to the Montgomery, 
Alabama, RO.

Apparently, attempts to locate the veteran's service medical 
records have been unsuccessful.  Evidence associated with the 
file suggests that his records were destroyed in the 
accidental fire at the National Personnel Records Center 
(NPRC) in 1973.  The veteran has also alleged that he 
witnessed boxes of records being thrown off a ship while in 
service and was told that the boxes contained his medical 
records.  The service medical records currently associated 
with the claims file include an entrance examination, a 
separation examination, two dental records, treatment records 
for 1943-1945, and two records from the Office of the Surgeon 
General (SGO) showing hospitalizations for gonococcal 
urethritis and a skin disorder (which are consistent with the 
treatment records).  

In August 1998, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant, available evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  There is no evidence of exposure to mustard gas or 
Lewisite during service.

3.  The record does not establish current symptoms or a 
disorder caused by exposure to mustard gas.  

4.  The medical evidence of record reveals that the veteran 
has a diagnosis of a chronic respiratory disorder.  

5.  The earliest medical reports dealing with a respiratory 
disorder are dated years after active service; the record 
does not show that a respiratory disorder originated during 
service or is otherwise related to an in-service event or 
occurrence.


CONCLUSION OF LAW

A respiratory disorder was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service as a result of exposure to mustard gas.   
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.316 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to service connection due to mustard gas exposure 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); that is, he has presented a 
claim that is plausible.  See Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) (for claim relating to exposure of toxic 
gasses, Board must accept lay testimony that exposure is true 
for purposes of well-groundedness).  Further, he has not 
alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, service connection is warranted where the veteran 
experienced full-body exposure to nitrogen or sulfur mustard 
or Lewisite during active military service and subsequently 
developed a chronic form of laryngitis, bronchitis, 
emphysema, asthma or chronic obstructive pulmonary disease.  
38 C.F.R. § 3.316(a)(2) (1999).  VA Manual M21-1, Part III, 
Paragraph 5.18a specifies that veterans who underwent full-
body exposure to a vesicant agent include those exposed 
during field or chamber testing, those exposed under 
battlefield conditions in World War I, those present at the 
German air raid on the harbor of Bari, Italy, in World War 
II, and those engaged in the manufacturing and handling of 
(blistering) agents during service.  It is noted that the 
German air raid on the harbor of Bari, Italy, took place on 
December 2, 1943.

As noted above, in cases involving exposure to vesicant 
agents under 38 C.F.R. § 3.316 the Board must assume that the 
lay testimony of such exposure is true for the purposes of 
establishing a well grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation 
[38 C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file . . . Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 
11 Vet. App. 443 (1998).

The veteran presents essentially alternative theories that he 
was exposed to mustard gas in service which he maintains 
permanently damaged his lungs, resulting in emphysema and 
other respiratory problems.  He initially maintained that he 
was exposed to mustard gas as part of his training as a Unit 
Gas Non-Commissioned Officer.  Later, he asserted that he was 
exposed to mustard gas during the ten days he was in Bari, 
Italy, in September 1944.  

Most of the veteran's service medical records have apparently 
been destroyed.  Service personnel records associated with 
the claims file do show, however, that he was certified as a 
Unit Gas Non-Commissioned Officer in February 1943 at Ft. 
McClellan, Alabama.  A Course of Instruction reveals 1/2 hour 
training each in Chemical Warfare Agents and Tactics, 3 hours 
in Protection, 1 hour each in First Aid, Chemical 
Intelligence, Duties of Gas Officers and Noncommissioned 
Officers, 4 hours in Decontamination, and 2 hours in 
Training, for a total of a 15 hour course.  The records do 
not reveal the degree to which the veteran was actually 
exposed to chemical agents as part of his training.  As 
discussed below, however, typical training resulted in 
minimal exposure to actual mustard gas.  Other gases were 
typically used for training.

Post service medical evidence appears to be negative for 
complaints of a respiratory disorder until the late 1970s, 
some 30 years after service separation.  Specifically, in 
July 1978, the veteran sought treatment for a week history of 
hard cough and white thick sputum.  He reported a heavy chest 
congestion for five years and indicated that he had been 
diagnosed with emphysema four years previously (dating his 
respiratory disorder to 1974) and had stopped smoking.  The 
clinical assessment was chronic bronchitis.  In August 1978, 
he complained of a three month history of frothy white 
sputum.  A history of smoking and exposure to occupational 
fumes, especially kerosene, was noted.  The clinical 
assessment was possible chronic obstructive pulmonary disease 
(COPD) secondary to smoking or occupational exposure.  

Outpatient treatment notes show on-going treatment for, among 
other things, a respiratory disorder, variously diagnosed as 
COPD, chronic bronchitis, and emphysema.  In February 1990, 
he was hospitalized for chest pain and a medical history was 
positive for tobacco smoking, 10 packs/year, but it was noted 
that the veteran had quit 14 years previously (consistent 
with the earlier reported history of emphysema since 1974).  

In support of his claim, the veteran submitted statements 
dated in November 1994 from a Registered Nurse and personal 
friend, who related that she remembered that the veteran told 
her after service that he had to breathe mustard gas in 
service.  She related that he complained of lung problems 
after discharge and was diagnosed with emphysema and other 
respiratory difficulties.  She remarked that she was 
convinced that the veteran's problems were caused by inhaling 
gasses.  His mother similarly related in November 1994 that 
the veteran had problems breathing and a persistent cough 
after coming home from service.  He told her that he was 
exposed to mustard gas during training in Alabama.  

At a personal hearing in August 1997, the veteran testified 
that he was exposed to mustard gas while training at Ft. 
McClellan as a "Non-Com" in chemical warfare.  He described 
going through various training chambers, learning how to use 
a gas mask, and being exposed to actual gasses.  He reported 
symptoms of skin burning, strong smells, and difficulty 
breathing during the instruction.  He also related that he 
was exposed to mustard gas when he was in Bari, Italy, as 
part of the 370th Advanced Detachment.  He noted several gas 
alerts at night during the 10 days he was there.  He denied 
engaging the enemy at that time but was told that the gas 
during the alerts was mustard gas; however, he never saw any 
signs of anyone who had mustard gas burns or who had been 
exposed in his unit.  

The veteran indicated that intelligence at that time was that 
there was a possibility that gas would be released during a 
German gas attack.  He related that he had emphysema because 
of exposure to mustard gas and had been diagnosed seven years 
previously.  Upon further questioning, the veteran admitted 
that he did not know why they were under a gas alert in Bari, 
Italy, but remarked that when there was an alert he made the 
assumption that there was a possible gas attack.  He could 
not recall the exact time he arrived in Bari but recalled 
that he was attached to the 370th, which was the advanced 
detachment that arrived ahead of the Division.  

Based on the evidence above, the Board finds that the 
veteran's contentions that he was exposed to mustard gas 
during training as a Gas Unit Non-Commissioned Officer are 
not supported by the record.  First, his training classes 
appeared to be part of routine training as a Gas Unit NCO.  
Further, the veteran's description of the training, going 
into a chamber and removing his mask, etc., is nearly 
identical to the description provided by the Department of 
the Army, U.S. Army Soldier and Biological Chemical Command 
(SBCCOM), Historical Division in two separate documents 
associated with the claims file.  

For example, in an SBCCOM letter dated in April 1999, it was 
noted that classes for unit gas officers/NCO's were as short 
as 20 hours and as long as 60 hours (parenthetically, the 
Board notes that the veteran's training was even less at 15 
hours).  It was also stressed that these were standard 
training exercises and were not experiments.  The training 
included gas chamber test, which was described as entering 
the chamber removing the mask and inhaling tear gas or 
chlorine.  This sometimes caused slight skin irritation, 
nausea, or vomiting.  This is consistent with the veteran's 
testimony that he experienced skin burning.  The training 
also included a sniff test (which included charcoal saturated 
with mustard gas) and a skin test (also using mustard gas); 
however, the veteran did not allege that either of these 
methods (sniff or skin) were used in his training.  

In a second SBCCOM letter dated in August 1999, standard 
chemical warfare training exercises were described as being 
conducted on a yearly basis.  It was also noted that some 
soldiers were trained as unit gas officers (like the veteran) 
who, in turn, conducted chemical warfare training within his 
unit on a regular or semi-regular basis.  Again, the 
procedures outlined in the letter coincide with the 
information provided by the veteran as to going into the 
chamber, removing the mask, and side effects such as burning 
eyes, choking, and coughing.  Additional sniff testing and 
skin testing were noted.  Chlorine gas was used in the 
chambers and mustard gas was used on the skin.  It was 
reported that the amount of mustard used was sufficient to 
cause a small blister but not enough to cause permanent 
damage and stressed that the exercises were not considered or 
used for human experimentation.  

Thus, the veteran's allegations do not indicate that any full 
body exposure to mustard gas was experienced during military 
service.  In fact, the Board finds that the veteran's 
allegations of exposure are consistent with standard training 
involving the use of tear gas or chlorine gas.  After 
checking all appropriate sources, there is no evidence that 
the veteran experienced full body exposure to mustard gas 
during service.  Therefore, the Board finds as fact that the 
veteran was not exposed to mustard gas or Lewisite during his 
training as a Unit Gas Non-Commissioned officer during 
military service.  

With respect to the veteran's alternative theory of 
entitlement, that he was exposed to mustard gas while in 
Bari, Italy, the Board finds that this claim must also be 
denied.  As a matter of historical record, the Board notes 
that the only combat casualties from mustard gas were those 
injured or killed after a U.S. merchant marine ship loaded 
with mustard gas was sunk during a German air raid on Bari, 
Italy, on December 2, 1943.  The Board notes that the veteran 
maintained that he was exposed to mustard gas and asserted 
that it was during the German bombing of Bari, Italy, as 
anticipated in the regulation.  However, based on his own 
testimony, it is evident that he was not present during this 
significant historical event.   Although the Board does not 
have the exact date that the veteran arrived in Italy because 
his personnel records have apparently been destroyed, he 
avers that he was assigned to the Advanced Detachment Unit 
that arrived in Bari, Italy, in September 1944.  See World 
War II Order of Battle.

The veteran's service in Italy in late 1944 is consistent 
with the Morning Reports, which were associated with the 
claims file, reflecting that the veteran was in Italy in 
October, November, and December 1944.  Thus, despite the 
veteran's contentions that he was in Bari, Italy, during the 
German air raid on the harbor, the evidence, in fact, shows 
that he was not present in Bari until some nine months after 
the German air raid contemplated in the regulation.  
Accordingly, there is no evidence that the veteran was 
exposed to mustard gas during the German air raid on the 
harbor of Bari, Italy, in WWII.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeal) (the Veterans Claims Court) has 
held that where the issue involves medical causation, 
competent medical evidence that shows that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this regard, the Board has considered a VA examiner's 
opinion in a September 1999 VA examination that the veteran's 
lung problems could have been related to his exposure to gas 
during military service.  However, the Veterans Claims Court 
has held that the Board is not obligated to accept medical 
opinions premised on the veteran's recitation of medical 
history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  In 
this case, it appears that the VA examiner based his opinion 
on just that - the history provided by the veteran.  As shown 
above, the evidence indicates that the veteran was never 
actually exposed to mustard gas.  Thus, the medical opinion 
that the veteran's respiratory disorder was the result of 
mustard gas exposure is unsupported by the medical evidence 
of record and the Board does not find it to be credible.

Further, the Veterans Claims Court has held that speculative 
language is not sufficient to even well-ground a claim.  See 
Bloom v. West, 12 Vet. App. 185 (1999) (language that POW 
status "could have" precipitated lung disorder not 
sufficient to well ground claim); Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (language that pre-existing condition 
"may have" contributed to death found too speculative).  
Here, the Board finds that the examiner's notation of a 
possible connection between the veteran's complaints of a 
respiratory disorder and mustard gas exposure made many years 
after discharge is not sufficient evidence to establish a 
relationship, particularly in light of the fact that no 
mustard gas exposure has been shown.  The Board is also 
persuaded by the evidence which shows that at the time of the 
initial diagnosis of a respiratory disorder, a long history 
of cigarette smoking and occupational fume exposure was noted 
and thought to be the cause of the veteran's disorder.  

The Board has considered the veteran's statements that he has 
continually suffered from the residual of mustard gas 
exposure since separation from service in 1946. Although the 
veteran's statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
exposure to mustard gas.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of current 
respiratory pathology, as well as to medical causation of any 
current disability.  Id.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for a respiratory 
disorder due to mustard gas exposure.

The Board has also considered the statement of the veteran's 
mother that he had respiratory problems since service 
separation.  However, the statement, dated in 1994 does not 
provide a basis for relating claimed mustard gas exposure to 
service, some 50 years earlier, nor is she competent to make 
that medical connection.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Similarly, the statement by a Registered 
Nurse and family friend that the veteran told her that he had 
been exposed to mustard gas is not sufficient to establish a 
causal relationship.  Although she attested that she was 
convinced that the veteran's breathing problems were due to 
gas exposure in service, her statements are no more than a 
recitation of the facts asserted by the veteran and are not 
based on independent medical treatment.  Thus, she cannot 
establish a relationship between claimed mustard gas exposure 
and the diagnosis of a respiratory disorder many years after 
service separation.  

In conclusion, service connection will be granted if the 
veteran has experienced full-body exposure, to the specified 
vesicant agent, during active military service, with 
subsequent development of a specified condition.  This 
regulation does not require a medical nexus, but rather a 
nexus is presumed if the other conditions are met.  See 
Pearlman v. West, 11 Vet. App. 443, 446 (1998).  The Board 
has fully reviewed all of the evidence of record related to 
the veteran's allegations of exposure to mustard gas during 
service and finds that the veteran was not exposed to mustard 
gas during service.  Specifically, there is no evidence that 
he was exposed to mustard gas during his training as a Unit 
Gas Non-Commissioned Officer, nor was he present at the 
German air raid on Bari, Italy, in December 1943.  With no 
evidence of full body exposure to mustard gas during service, 
the preponderance of the evidence is against the veteran's 
claim for service connection for a respiratory disorder as a 
residual of mustard gas exposure during service.  Thus, the 
claim is denied.



	(CONTINUED ON NEXT PAGE)



ORDER

The claim for entitlement to service connection for a 
respiratory disorder due to mustard gas exposure is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

